                  Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CARMEN GARCIA,                                      §
                                                    §
     Plaintiff,                                     §
                                                    §          Civil Action No. 5:20-cv-318
v.                                                  §
                                                    §
MIDFIRST BANK,                                      §
                                                    §
     Defendant.                                     §
                                                    §

                                      NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1446(a), Defendant MidFirst Bank (“MidFirst” or “Defendant”)

files this Notice of Removal of this action from the 288th Judicial District Court of Bexar

County, Texas (the “Notice”), and respectfully shows as follows:


                                          INTRODUCTION

        1.          On February 28, 2020, Plaintiff Carmen Garcia (“Plaintiff”) filed her Plaintiff’s

Original Petition (the “Petition”) bearing Cause No. 2020CI04193 in the 288th Judicial District

Court of Bexar County, Texas, and styled Carmen Garcia v. MidFirst Bank (the “State Court

Action”). A true and correct copy of the Docket Sheet from the State Court Action is attached

hereto as Exhibit A. In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings,

and orders served in the State Court Action, are attached hereto within the contents of Exhibit B.

        2.          The allegations in the Petition relate to a deed of trust and foreclosure

proceedings on the real property and improvements located at 7111 Elusive Pass, San Antonio,

Texas 78233, more particularly described as:




NOTICE OF REMOVAL                                                                           Page 1 of 7
MWZM: 19-000230-365-3
              Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 2 of 7




                 LOT 44, BLOCK 15, NEW CITY BLOCK 16587, RAINTREE
                 SUBDIVISION, UNIT 10, IN THE CITY OF SAN ANTONIO,
                 BEXAR COUNTY, TEXAS, ACCORDING TO THE MAP OR
                 PLAT OF RECORD IN VOLUME 9551, PAGES 40-42, DEED
                 AND PLAT RECORDS OF BEXAR COUNTY, TEXAS

(the “Property”). Plaintiff brings forth the following claims against Defendant: (1) common law

fraud; and (2) equitable relief. (See Petition at pg. 3). For these alleged wrongs, Plaintiff seeks

actual damages, a temporary injunction preventing Defendant from foreclosing on the Property,

interest, and costs. (Id. at pg. 4, prayer).

        3.        This Notice of Removal is timely because thirty (30) days have not expired since

Defendant appeared herein, making removal proper in accordance with 28 U.S.C. § 1446(b).

Further, there has been no formal service of process upon Defendant.

        4.        This action is removable to federal court pursuant to 28 U.S.C. § 1441 because it

could have been filed originally in this Court pursuant to diversity jurisdiction conferred by 28

U.S.C. § 1332.

                   BASIS FOR REMOVAL – DIVERSITY JURISDICTION

        5.       Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332, 1441(a) and (b) because the parties are diverse and the amount in controversy is well in

excess of $75,000.00 exclusive of interest, costs, and attorneys’ fees.

A.      There is complete diversity.

        6.       Plaintiff is an individual and citizen of the state of Texas (See Petition at pg. 1).

        7.       MidFirst Bank is a federally charted savings association with its principal place of

business located in Oklahoma City, Oklahoma. A national banking association is considered a

citizen of the state in which it is located, as determined by the state of its main office in the

articles of association. Wachovia Bank, NA v. Schmidt, 546 U.S. 303, 318 (2006) (citing 28



NOTICE OF REMOVAL                                                                               Page 2 of 7
MWZM: 19-000230-365-3
              Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 3 of 7




U.S.C. § 1348). Defendant has its main offices in Oklahoma so it is a citizen of Oklahoma for

diversity purposes.

       8.         Because Plaintiff and Defendant do not share a state citizenship, there is diversity

of citizenship.

B.     The amount in controversy exceeds $75,000.00.

       9.         When declaratory or injunctive relief is sought, the amount in controversy is

measured by the value of the object of the litigation, and the value of that right is measured by

the losses that will follow. Webb v. Investacorp, Inc. 89 F.3d 252, 256 (5th Cir. 1996). Stated

differently, “the amount in controversy, in an action for declaratory and injunctive relief, is the

value of the right to be protected or the extent of the injury to be prevented.” Leininger v.

Leininger, 705 F.2d 727, 729 (5th Cir. 1983); see also Lamarr v. Chase Home Finance, LLC,

2008 WL 4057301 (N.D. Miss. 2008) (finding amount in controversy requirement was satisfied

where plaintiff sought to set aside foreclosure sale and home appraised for $83,000.00, plus

unspecified amount of monetary damages); Bank of America National Trust and Sav. Assoc. v.

Reeves, 1995 WL 96617, *1 (E.D. La. 1995) (court held that the amount in controversy was met

in action seeking to enjoin foreclosure on property because the suit “puts at issue the entire value

of the property on which they attempt to enjoin defendants from foreclosing.”).

       10.        “Reasonable bases for valuing properties include ‘purchase price, market value,

or outstanding principal and interest.’” McPherson v. Bank of Am., N.A., No. H-16-3498, 2016

U.S. Dist. LEXIS 180115, at *6 (S.D. Tex. Dec. 30, 2016) (citations omitted).

       11.        Plaintiff seeks to prevent the foreclosure of the Property. (See Petition at pg. 3).

Therefore, through her request for a declaratory judgment, she has put an amount in controversy

equal to the value of the Property. The Bexar County Central Appraisal District’s most recent



NOTICE OF REMOVAL                                                                            Page 3 of 7
MWZM: 19-000230-365-3
              Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 4 of 7




valuation of the Property shows a total assessed value of the Property at $176,740.00. (See

Exhibits C, C-1). For this reason alone, the amount in controversy exceeds $75,000.00.

                                              VENUE

       12.      Venue for removal is proper in this district and division, the United States

District Court for the Western District of Texas, San Antonio Division, under 28 U.S.C. §

1441(a) because this district and division embrace the 288th Judicial District Court of Bexar

County, Texas, the forum in which the removed action was pending.

                                              NOTICE

       13.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice is being filed with the

Clerk of Court for the 288th Judicial District Court of Bexar County, Texas.

       14.      The contents of Exhibit B constitute the entire file of Cause No. 2020CI04193 in

the 288th Judicial District Court of Bexar County, Texas.

                                          CONCLUSION

       For the reasons described above, Defendant respectfully requests that this Court take

jurisdiction over this matter and proceed as if it had been originally filed herein.

                                                         Respectfully submitted,

                                                   By:     /s/ Mark D. Cronenwett
                                                         MARK D. CRONENWETT
                                                         Texas Bar No. 00787303
                                                         mcronenwett@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P. C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, Texas 75254
                                                   Telephone: (214) 635-2650

                                                   Attorneys for Defendant




NOTICE OF REMOVAL                                                                        Page 4 of 7
MWZM: 19-000230-365-3
                 Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 5 of 7




                                List of all Counsel of Record

For Plaintiff:

Ramon S. Rodriguez, Jr.
Texas Bar No. 17148360
Rodriguez & Garza, P.L.L.C.
247 W. Olmos Drive, Suite 200
San Antonio, Texas 78212
(210) 281-0248 Telephone
(210) 549-2556 Facsimile
rsrjr04@hotmail.com

For Defendant:

Mark D. Cronenwett
Texas Bar No. 00787303
Mackie Wolf Zientz & Mann, P. C.
14160 North Dallas Parkway, Suite 900
Dallas, TX 75254
(214) 635-2650 Telephone
(214) 635-2686 Facsimile
mcronenwett@mwzmlaw.com




NOTICE OF REMOVAL                                                           Page 5 of 7
MWZM: 19-000230-365-3
             Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 6 of 7




                          INDEX OF DOCUMENTS ATTACHED

Exhibit A      Docket Sheet for Cause No. 2020CI04193 in the 288th Judicial District Court of
               Bexar County, Texas;

Exhibit B      Pleadings in Cause No. 2020CI04193 in the 288th Judicial District Court of Bexar
               County, Texas;

       B-1     Original Petition, February 28, 2020;

       B-2     TRO, March 2, 2020;

       B-3     Certificate of Cash Deposit;

Exhibit C      Declaration of Mark D. Cronenwett; and

       C-1     Data Sheet from the Bexar County, Texas Appraisal District web-site on March 5,
               2020.




NOTICE OF REMOVAL                                                                     Page 6 of 7
MWZM: 19-000230-365-3
             Case 5:20-cv-00318 Document 1 Filed 03/13/20 Page 7 of 7




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was served on
March 13, 2020 as stated below on the following:

       Via regular mail:
       Ramon S. Rodriguez, Jr.
       rsrjr04@hotmail.com
       Rodriguez & Garza, P.L.L.C.
       247 W. Olmos Drive, Suite 200
       San Antonio, Texas 78212
       Counsel for Plaintiff




                                                 /s/ Mark D. Cronenwett
                                                 MARK D. CRONENWETT




NOTICE OF REMOVAL                                                                  Page 7 of 7
MWZM: 19-000230-365-3
